


Exhibit 10.1




AMERICAN APPAREL, INC.
FISCAL YEAR 2015 EXECUTIVE ANNUAL INCENTIVE PLAN


PURPOSE AND ELIGIBILITY


American Apparel, Inc. (“AA” or the “Company”) has designed an annual cash-based
incentive plan for its 2015 fiscal year (the “Performance Period”) for executive
officers. This Fiscal Year 2015 Executive Annual Incentive Plan (“AIP”) is
designed to drive revenue growth, encourage accountability, drive execution of
short-term priorities tied to long-term strategy and annual operating plan
objectives, and recognize and reward executives upon the achievement of our
objectives. This AIP operates under, and is subject to the terms of, the
American Apparel, Inc. 2011 Omnibus Stock Incentive Plan (the “2011 Plan”).
Capitalized terms not defined herein have the meanings set forth in the 2011
Plan.


Eligibility
Eligible participants in this AIP include officers and key employees of the
Company who (i) are specifically designated by the Committee, (ii) are employed
(full time or part time) during the Performance Period, (iii) are at least
director level and (iv) are regular employees of AA at the end of the
Performance Period (the “Participants”). Participation in the AIP is at the
discretion of the Committee, in consultation with Company management. The
Committee will document the designation of employees as Participants through a
Participation Notice in substantially the form attached here as Exhibit A, which
the employee must promptly sign and return to be eligible to earn any bonus
under this AIP.


Employment Status
If an executive officer is hired after the beginning of the Performance Period
and the Committee determines that such executive officer should be eligible to
participate in the AIP, the Participant’s Target Award (as defined below) will
be calculated by reference to actual salary earned during the Performance
Period. Unless the Committee explicitly determines otherwise in a manner that
complies with the requirements of Section 162(m) of the Internal Revenue Code of
1986, as amended (“Section 162(m)”) (in which case such determination shall
govern), if a Participant’s salary and/or AIP annual bonus target percentage
changes during the Performance Period, the Participant’s Target Award will be
prorated as follows: the Target Award will be based on the number of business
days in the Performance Period with the former AIP annual bonus target
percentage and earned salary and the number of business days in the Performance
Period with the new AIP annual bonus target percentage and earned salary. If a
Participant’s employment terminates before the date the Actual Award (as defined
below) is paid, the Participant will not be eligible for a bonus payment, or any
portion of a bonus payment, except as provided in an applicable severance plan
or in an individual retention agreement with the Participant. If a Participant
is on a leave of absence for the entire Performance Period, the Participant is
not eligible for an AIP bonus payment. If a Participant is on a leave of absence
for a portion of the Performance Period, the Participant will be eligible for a
bonus under the AIP calculated by reference to the actual salary earned during
the Performance Period (exclusive of any salary replacement benefits paid during
the leave via insurance).
 
Employees Covered by Internal Revenue Code Section 162(m)
Nothing in this AIP requires that compensation that can be earned hereunder be
fully deductible under Section 162(m). However, to the extent the Committee
determines it to be necessary or desirable to achieve full deductibility of
bonus compensation awarded under the AIP, the Committee, in its sole discretion,
(i) may exclude from participation under the AIP those individuals who are or
who may likely be “covered employees” under Section 162(m) whose employment in
an eligible position commenced after the Committee established the Threshold
Goal (as defined below), which generally will be a date not later than the 90th
day of the Performance Period and (ii) may take other actions as necessary or
desirable toward the opportunity for deductibility of the compensation paid
under the AIP.
















--------------------------------------------------------------------------------




HOW THE AIP WORKS
Summary
Subject to the terms of this AIP, provided that the Company achieves an adjusted
EBITDA-based Threshold Goal for the Performance Period, the AIP will be funded
at 200% of the Target Award for all Participants, and each Participant will be
credited with (subject to the employment requirements set forth herein) a cash
bonus payment equal to 200% of his or her Target Award and in no event greater
than $4 million, subject to reduction pursuant to the metrics set forth in this
AIP. Such potentially reduced amount is the Participant’s Actual Award and will
be determined by multiplying the Participant’s Target Award by a Corporate Goal
Result (determining 70% of the Actual Award) and by an Individual Goals Result
(as defined below and determining 30% of the Actual Award). Capitalized terms
used in this Summary have the meanings set forth below.


The Actual Award is comprised of:


Corporate Goal
(70%)
 
+
Individual Goal
(30%)



Part 1: Determination of Target Award


The “Target Award” equals the product of the annual bonus target percentage (as
designated by the Committee) and the actual base salary earned by the
Participant during the Performance Period. For example, an employee whose annual
bonus target percentage is 10% and whose actual earned annual base salary is
$120,000 has a Target Award of $12,000 ($120,000 x 10%). The Target Award is the
amount that would be earned and payable under the AIP upon achievement at the
100% level of both the Corporate Goal Result and the Individual Goals Result
(each as defined below), provided the Threshold Goal is attained and employment
requirements are satisfied.


The maximum bonus a Participant may earn for the Performance Period is the
lesser of: (i) 200% of his or her Target Award (regardless of the level of
achievement of the Corporate Goal Result and the Individual Goals Result) and
(ii) $4 million (the “Maximum Award” as set forth in the 2011 Plan).


Part 2: Achievement of Threshold Goal


For any Participant to earn any bonus under this AIP, AA must first achieve a
“Threshold Goal” of at least 90% of its annual “Adjusted EBITDA” target for the
2015 fiscal year, which means net income/loss excluding the impact of income
taxes, net interest income/expense, depreciation and amortization, subject to
equitable adjustments determined by the Committee for unusual or non-recurring
events, changes in applicable laws and regulations, items of gain, loss or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles, or to take into account other extraordinary
items and events (such as restructuring, acquisition and related costs,
volatility in currency exchange rates, non-cash compensation related to stock
and options, changes in warrant liability expense, impairment of assets,
non-cash adjustments to balance sheet items, expenses related to capital
structure transactions, gain (loss) on extinguishment of debt, and cash and
non-cash adjustments related to the closing of retail stores, unless such
adjustment may not be made under Section 162(m) and the Committee determines
that compliance with Section 162(m) is desirable).


If the Company achieves the Threshold Goal, the AIP will be funded at 200% of
the Target Award for all Participants, and each Participant will be credited
with his or her Maximum Award, and the Maximum Award will then be subject to the
metrics below to determine the Actual Award, which may result in a downward
adjustment of the Maximum Award. If the Company does not achieve the Threshold
Goal, the AIP will not be funded and Participants will earn no bonus under the
AIP. The Company is under no obligation to pay out the entire funded or credited
amount to Participants.














--------------------------------------------------------------------------------




Part 3: Determination of Actual Award


The Committee will determine the actual award earned and payable to that
Participant (the “Actual Award”) by reducing the Maximum Award based on (i)
achievement of Adjusted EBITDA (the Corporate Goal Result) and (ii) achievement
of individual performance objectives selected for each Participant (the
Individual Goals Result).


Adjusted EBITDA: The level of achievement against the Adjusted EBITDA metric
will result in a payout percentage (the “Corporate Goal Result”) determined
using the matrix attached as Exhibit B. The Committee, in its sole discretion,
may adjust the Corporate Goal Result determined on Exhibit B in the manner noted
above, although no such adjustment will result in the Corporate Goal Result
exceeding 200%.


Individual Goals: At the outset of the Performance Period, the Committee, in
consultation with the CEO (other than with respect to her own goals), or the CEO
(with respect to Participants who are not executive officers), will set
individual performance goals for each Participant, and weighting for each goal.
Following the Performance Period, the Committee, in consultation with the CEO
(other than with respect to her own performance) assesses each Participant’s
achievement of these goals (expressed as a percentage) (the “Individual Goals
Result”). A Participant’s Individual Goals Result may range from 0% to 200%.


Each Participant’s Actual Award is determined using the following formula based
on the achievement determinations described in the above steps.


Actual Award ($) =
[(Corporate Goal Result x 70%) + (Individual Goals Result x 30%)] x Target Award
($)


Exhibit C to this AIP provides an example of the calculation process as a
reference point only.


GENERAL


Administration
Actual Awards earned are paid on an annual basis approximately 45-60 days after
the end of the Performance Period, but in no event after the later of (i) March
15th of the year following the calendar year in which the Actual Award is
earned, or (ii) the 15th day of the third month following the fiscal year of the
Company in which the Actual Award is earned, and in all cases in compliance with
the short term deferral exception from Section 409A of the Internal Revenue Code
of 1986, as amended. The Company reserves the right to interpret and to make
changes to or withdraw the AIP at any time, subject to applicable legal
requirements. All terms and conditions of the AIP are subject to compliance with
applicable law. The Committee, in its sole discretion, may eliminate or reduce
the Actual Award payable to any Participant below that which otherwise would be
payable in accordance with the provisions set forth above.


Recoupment
Any amounts paid under the AIP will be subject to recoupment in accordance with
any clawback policy that AA is required to adopt pursuant to the listing
standards of any national securities exchange or association on which AA’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law. No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or “constructive termination” (or similar
term) under any agreement with AA.


















--------------------------------------------------------------------------------




Exhibit A
American Apparel, Inc.
FY 2015 Executive Annual Incentive Plan
Participation Notice


To: [name of participant]
Date: March ___. 2015
American Apparel, Inc. (the “Company”) has adopted the American Apparel, Inc.
Fiscal Year 2015 Executive Annual Incentive Plan (the “Plan”). The Company is
providing you this Participation Notice to inform you that you have been
designated as a Participant in the Plan. A copy of the Plan document is attached
to this Participation Notice. The terms and conditions of your participation in
the Plan are as set forth in the Plan and this Participation Notice.
You are eligible to earn a Target Award for 2015 equal to [___]% of your actual
base salary earned in 2015. Assuming you earn base salary for 2015 of [$___],
and assuming 100% achievement of both Corporate Goals and Individual Goals, your
Target Award would be [$_____].
70% of the Target Award is determined based on Corporate Goals, and 30% of the
Target Award is determined based on Individual Goals. The Corporate Goal for
2015 is set forth in the Plan. Your Individual Goals, and the weighting of those
Individual Goals, are as follows:
Goal
Weighting
 
[___]%
 
[___]%
 
[___]%



Your achievement against your Individual Goals will be scored using the
following scale:
Description of Achievement
Performance Rating
% Achievement
Unsatisfactory performance
1
0%
Attempted but failed to make meaningful progress
2
25%
Attempted but not fully achieved
3
50%
Achieved at a satisfactory level
4
100%
Successfully achieved
5
150%
Exceptional achievement
6
200%

 
For clarity, this Participation Notice supersedes and replaces your rights to
earn annual or quarterly incentive compensation as set forth in your offer
letter or employment agreement with the Company, or any other prior agreement or
understanding with the Company.










--------------------------------------------------------------------------------




Please sign and return to the Company’s General Counsel a copy of this
Participation Notice. Please retain a copy of this Participation Notice, along
with the Plan document, for your records.
_____________________________________
(Participant’s Signature)
_____________________________________
(Date)
_____________________________________
Chief Executive Officer
_____________________________________
Date


























































--------------------------------------------------------------------------------






Exhibit B
FY15 Annual Incentive Plan - Adjusted EBITDA Achievement & Corporate Goal Result
Adjusted EBITDA Achievement % (rounded)
 
Corporate Goal Result 
Below 90%
0%
90%
50%
100%
100%
120%
200%
Above 120%
200%



NOTE: The Corporate Goal Result will be determined using straight line linear
interpolation between points, and will be rounded to the nearest whole number.
























































--------------------------------------------------------------------------------






Exhibit C
Sample Calculation
Part 1: Determination of Target Award


Assume an employee has an annual bonus target percentage of 10% and has earned
$120,000 in base salary for 2015. His 2015 Target Award is $12,000 ($120,000 x
10%), and his Maximum Award is $24,000 ($12,000 x 200%).


Part 2: Achievement of Threshold Goal


Assume that the Company achieves 110% of its annual “Adjusted EBITDA” target for
the 2015 fiscal year, which exceeds the Threshold Goal of 90% of its Adjusted
EBITDA target. In this case, the employee is eligible to earn an Actual Award
for 2015, as set forth below.


Part 3: Determination of Actual Award


Assume that the Company achieved 110% of the annual Adjusted EBITDA target.


Corporate Goal: At 110% achievement of Adjusted EBITDA, using the table below,
the Corporate Goal Result is 150% - that is, the achievement is halfway between
100% and 120%, and so the credit is halfway between 100% and 200%.


Adjusted EBITDA Achievement % (rounded)
 Corporate Goal Result 
Below 90%
0%
90%
50%
100%
100%
120%
200%
Above 120%
200%



Individual Goals: Assume the employee was assigned 3 Individual Goals, and the
Company determined achievement as set forth below. Based on the scoring model
described in the Participation Notice, the employee has an Individual Goals
Result of 105%. That is, the Weighted Achievement is determined by multiplying
the Weighting by the % Achievement. The Individual Goals Result equals the sum
of the Weighted Achievement of each Individual Goal.


Goal
Weighting
Performance Rating
% Achievement
Weighted Achievement
1
60%
4
100%
60%
2
25%
5
150%
37.5%
3
15%
3
50%
7.5%
Individual Goals Result:
105%



The employee’s Actual Award, determined using the AIP formula and the levels of
achievement, is:


Actual Award = [(150 % x 70%) + (105 % x 30%)] x $12,000 = 136.5% x $12,000 =
$16,380




